Citation Nr: 0819139	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1984 to October 1986.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The RO in Boston, Massachusetts currently has 
jurisdiction over the veteran's claims.  

Procedural history

In a January 1991 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition.  The veteran did not appeal that decision.

The veteran attempted to reopen the previously-denied claim 
of entitlement to service connection for a nervous condition 
in January 1994.  In a May 1994 rating decision, the RO 
determined that new and material had not been submitted to 
reopen the previously-denied claim on both a direct and 
secondary basis.

No mention of the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder was made 
again until he submitted a claim for entitlement to service 
connection for "mood swings and mental changes" in 
September 2002.  In the above-referenced June 2003 rating 
decision, the RO denied the veteran's claim for mood swings 
and mental changes, along with the veteran's secondary 
service connection claim for hypertension.  The veteran 
initiated an appeal of the June 2003 decision, which was 
perfected with the timely submission of his substantive 
appeal in March 2004.  He requested a personal hearing before 
a hearing officer at the RO, which was conducted in June 
2004.  The hearing officer continued the denial of the claims 
in the November 2004 supplemental statement of the case 
(SSOC).

The veteran testified at a personal hearing which was 
conducted by the undersigned Chief Veterans Law Judge at the 
Boston RO in May 2005.  A transcript of the hearing is 
associated with the veteran's VA claims folder.

This case was remanded by the Board in December 2006 for 
additional evidentiary and procedural development.  This was 
accomplished, and in January 2008 the VA Appeals Management 
Center (AMC) issued a SSOC which continued to deny the 
veteran's claims.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

Issues not on appeal

The veteran's claim of entitlement to service connection for 
peripheral neuropathy lower extremities (claimed by the 
veteran as "cold feet") was granted by the RO in a November 
2004 rating decision.  Since the claim was granted, the 
appeal as to that issue is moot.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  

Additionally, the veteran raised a claim for entitlement to 
service connection for a dental disability secondary to 
service-connected diabetes mellitus in June 2003.  This claim 
was denied by the RO in the above-referenced November 2004 
rating decision.  At that time the RO also granted his claims 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) and Dependents' Educational Assistance.  To 
the Board's knowledge, the veteran has not disagreed with 
this determination and it is therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In December 2006, the Board denied the veteran's claims of 
entitlement to service connection for claudication, a skin 
disorder and a bladder disorder.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2007).


FINDINGS OF FACT

1.  In May 1994, the RO determined that new and material 
evidence sufficient to reopen the previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder had not been received.  A timely appeal as to that 
issue was not perfected.

2.  The evidence associated with the claims folder subsequent 
to RO's May 1994 rating decision is not new and not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
diagnosed hypertension and his service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The RO's May 1994 decision denying service connection for 
an acquired psychiatric disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the May 1994 RO decision, new and material evidence 
has not been received which is sufficient to reopen the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  Hypertension is not proximately due to nor is the result 
of the veteran's service-connected diabetes mellitus.  
38 C.F.R. §3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for an acquired 
psychiatric disorder; implicit in this claim is the 
contention that new and material evidence which is sufficient 
to reopen the previously-denied claim has been received.  He 
also seeks service connection for hypertension on a secondary 
basis.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in December 2006.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide adequate 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) with respect to the claim to reopen and to obtain a 
medical nexus opinion for the hypertension claim.  The AOJ 
was then to readjudicate the claims.  The veteran was sent a 
VCAA letter in January 2007 and was provided with a VA 
examination in May 2007.  After this development was 
completed, the AMC readjudicated the claims in the January 
2008 SSOC.

Thus, all of the Board's remand instructions have now been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].



The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The VCAA duty to notify currently applies to both issues on 
appeal; the standard of review and duty to assist do not 
apply to the previously-denied claim of entitlement to 
service connection for an acquired psychiatric disorder 
unless the claim is reopened.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.
Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As alluded to above, this standard does not apply to a claim 
to reopen until such claim has in fact been reopened.  The 
standard of review as to the issue involving the submission 
of new and material evidence will be set forth where 
appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for his secondary service connection claims in a 
letter from the RO dated March 13, 2003, including evidence 
of "a relationship between your claimed condition and your 
service-connected condition."  

With respect to notice regarding new and material evidence, a 
VCAA letter from the AMC dated January 3, 2007 specifically 
explained that the veteran's claim for an acquired 
psychiatric disorder was previously denied by the RO in May 
1994; and that evidence sufficient to reopen the veteran's 
previously denied claim must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  
The veteran was also specifically advised in the January 2007 
letter of the bases for the previous denial in the May 1994 
rating decision, as "the evidence that was submitted to 
support your claim did not show service onset within the one 
year presumptive period."  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In addition, the RO informed the veteran of VA's duty to 
assist him in the development of his claims in the above-
referenced March 2003 and January 2007 letters, whereby the 
veteran was advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the January 2007 
letter that VA is responsible for obtaining records from any 
Federal agency, to include military records, outpatient 
records from VA treatment facilities and records from the 
Social Security Administration.  Both the March 2003 and 
January 2007 letters further indicated that VA examinations 
would be scheduled if necessary to adjudicate his claims.  
With respect to private treatment records, the January 2007 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant private records.  Copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, were included with the March 2003 and January 
2007 letters, and the veteran was asked to complete this 
release for each private healthcare provider so that VA could 
obtain these records on his behalf.  

The January 2007 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in the original 
letter].  

Finally, the Board notes that the January 2007 VCAA letter 
specifically requested that the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status [not at issue here]; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced January 2007 letter from the 
AMC, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the January 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

With respect to the instant claims, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claims of entitlement to service 
connection were denied based on elements (2), existence of a 
disability, and (3), connection between the veteran's service 
and the claimed disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those crucial elements.

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in June 2003.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with additional VCAA notice through the 
January 2007 VCAA letter, and his claims were readjudicated 
in the January 2008 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in the 
provisions of 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his service connection claim, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating it.  In particular, the RO has obtained 
reports of VA treatment of the veteran.  Additionally, the 
veteran was afforded a VA examination in May 2007, the 
results of which are detailed below.  The report of this 
examination reflects that the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions in conformity with the 
Board's December 2006 remand instructions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization.  As 
was detailed in the Introduction, he testified before the 
undersigned at the RO in May 2005.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

Therefore, the Board will proceed to a decision.  



1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
diabetes mellitus.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  
Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in September 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's primary contention is that his current 
psychiatric disorder originated in service.  See the May 2005 
hearing transcript, page 10.  He also argues that his 
psychiatric problems are secondary to service-connected 
diabetes.  Id. at 2.  Implicit in his claim is the contention 
that new and material evidence has been received which is 
sufficient to reopen the claim.

The most recent decision denying the reopening of the claim 
of entitlement to service connection for an acquired 
psychiatric disorder was an unappealed May 1994 RO decision.  
That decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).  

The RO's denial in May 1994 was predicated on the absence of 
evidence of an in-service disease or injury [Hickson element 
(2)].  Hickson element (3), medical nexus, was also 
necessarily lacking for this claim.  With respect to the 
veteran's secondary service connection arguments, Wallin 
element (3) was lacking for the claim.

As explained above, the veteran's claim for service 
connection for an acquired psychiatric disorder may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received (i.e. after May 1994) evidence bears 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran has submitted 
evidence of the presence of an acquired psychiatric disorder 
in service and, with respect to secondary service connection, 
whether the veteran's acquired psychiatric disorder is 
related to service-connected diabetes mellitus.  See 
38 C.F.R. § 3.156 (2007).

Evidence which has been added to the record since May 1994 
includes statements of the veteran as well as recent 
examination and treatment records.  These records establish 
that the veteran currently has an acquired psychiatric 
disorder, most recently diagnosed as schizoaffective 
disorder.  Because the existence of a current acquired 
psychiatric disorder was not in question in 1994, this 
medical evidence, although new, is cumulative in nature.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

With respect to the primary reason for the denial of the 
veteran's claim on a direct basis, the lack of objective 
evidence of an in-service psychiatric disease, the record 
remains unchanged.  The veteran has continued to contend that 
his current psychiatric disability originated in service.  
See, e.g., the veteran's May 2005 hearing testimony, pages 
10-13.  This contention is precisely reiterative of that 
contained in his initial claim.  This is not new evidence and 
cannot serve to reopen the claim.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).

The recently added medical evidence also includes a June 2007 
VA examination report which contains the veteran's statements 
to the effect that he was medically discharged from service 
due to psychiatric problems.  Such reports are no different 
from the veteran's own contentions.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

In short, there has been added to the record no new evidence 
concerning the crucial matter of in-service disease or injury 
for the veteran's direct service connection claim.  The 
veteran's claim fails on that basis.  See Evans, supra.

The Board will briefly address the secondary reason for the 
initial denial of the veteran's claim on a direct basis, lack 
of medical nexus.  The above-reference June 2007 VA 
examination report stated: "The relationship between [the 
veteran's] current and chronic mental illness and his time in 
the Navy appears to be related but the records to confirm 
that were not available at the time of the examination."  
This statement, which is obviously based on the veteran's own 
contentions rather than a review of the objective medical 
evidence in the claims folder, does not serve to establish a 
nexus.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative or inconclusive in nature 
cannot support a claim.].

As for the veteran's secondary service connection 
contentions, of record is the opinion of the March 2003 VA 
examiner, who specifically found no relationship between the 
veteran's service-connected diabetes mellitus and his mental 
problems.  This is not new and material evidence.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to a claimant is not new and material].

The veteran's own statements are essentially reiterative of 
his previously expressed contentions as to medical nexus are 
not new.  It is now well established that lay persons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108." 

Because the additionally received evidence does not tend to 
establish either in-service injury or medical nexus, it does 
not raise a reasonable possibility of substantiating the 
claim on the merits.  See 38 C.F.R. § 3.156 (2007).  In the 
absence of such evidence, the veteran's claim may not be 
reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), [a veteran seeking disability benefits must establish 
a connection between the veteran's service and the claimed 
disability].

The additionally submitted evidence is therefore not new and 
material.  The claim of service connection for an acquired 
psychiatric disorder is accordingly not reopened, and the 
benefit sought on appeal remains denied.



2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

Pertinent law and regulations

The law and regulations pertinent to secondary service 
connection are detailed above.

Analysis

As an initial matter, the veteran has not contended that his 
hypertension is directly due to service, and the evidence of 
record does not so suggest.  The RO, moreover, adjudicated 
this claim on a secondary basis.  Accordingly, the Board's 
analysis will address only the mater of secondary service 
connection.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra. 

With respect to element (1), current disability, the veteran 
has been diagnosed with hypertension.  Wallin element (1) is 
therefore satisfied for the claim.  

As for element (2), the veteran is currently service-
connected for diabetes.  Wallin element (2) is also 
accordingly satisfied.  

[The Board observes in passing that the veteran is also 
service-connected for peripheral neuropathy of the upper and 
lower extremities and diabetic retinopathy.  However, his 
contentions only concern the service-connected diabetes.  
Moreover, there is no competent medical evidence which 
suggests that any of the other service-connected disabilities 
has caused or aggravated the hypertension.]

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's hypertension and his service-connected diabetes, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

There is a competent medical opinion of record.  The May 2007 
VA examiner stated: "It is more likely than not that 
hypertension is NOT due to diabetes mellitus as renal 
function tests are normal."  This opinion clearly discounts 
the possibility of secondary service connection, including 
based on aggravation.  See Allen, supra.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself believes that there is a 
medical nexus between his current hypertension and his 
service-connected diabetes, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Accordingly, Wallin element (3) has not been met, and the 
veteran's claim fails on this basis.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds new and material evidence to reopen the previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder has not been received, to 
include on a secondary basis.  The Board also finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for hypertension on a 
secondary basis.  Therefore, contrary to the assertions of 
the veteran's representative, the benefit of the doubt rule 
is not for application because the evidence is not in 
relative equipoise.  The benefits sought on appeal are 
accordingly denied.

ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
diabetes mellitus, is denied.

Service connection for hypertension as secondary to service-
connected diabetes mellitus is denied.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


